DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 01/14/2021 has been entered.  

      Claims 132, 133 and 138 have been amended.

       Claims 122-142 are pending.

       Claims 1-121 have been canceled previously.

3. Applicant’s election of species with respect to (A), (B), (C) and (D) in the Response to Restriction Requirement, filed 01/14/2021, has been entered.

    In the interest of compact prosecution and prosecution history of USSN 14/347,016, now U.S. Patent No. 10,000,553 (1449; #A20),
    the election of species has been extended to all current claims.

     Claims 122-142 are under consideration.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
    
      Appropriate corrections are required

5. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to     make and use the same and shall set forth the best mode contemplated by the inventor of 
carrying out his invention.

not new matter.

    Claims 122-123 and 140-142 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
   
     Claims 122-123 and 140-142 are drawn to “an isolated nucleic acid encoding a TN3 scaffold comprising a CD40L specific monomer,
      wherein the CD40L-specific monomer subunit comprises seven beta strands designated A, B, C D, E, F, G and six loop regions designated AB, BC, CD, DE, EF and FG, and wherein the Tn3 scaffold specifically binds to a CD40L epitope comprising amino acids located at positions 141-155, 200-230, or 247-251 of SEQ ID NO: 2 encompassing various structures and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     In turn, the claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for the claimed invention, which does not meet the requirements of the claimed “nucleic acids encoding a Tn3 scaffold … wherein the CD40L-specific monomer subunit comprises seven beta strands designated A, B, C D, E, F, G and six loop regions designated AB, BC, CD, DE, EF and FG, and wherein the Tn3 scaffold specifically binds to a CD40L epitope comprising amino acids located at positions 141-155, 200-230, or 247-251 of SEQ ID NO: 2”.

    The instant claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure CD40L-specific monomer subunits comprising seven beta strands and six loop regions … wherein the Tn3 scaffold specifically binds to CD40L epitopes. 
 
     The claims encompass variation in structure function CD40L-specific Tn monomers as disclosed in the specification (e.g., see FnIII Structural Motif and CD40L-Specific Monomeric Subunits; see paragraphs [0190]-[0195]).

[0192] The Tn3 monomer subunits of the invention and the native FnIII domain from tenascin C are characterized by the same tridimensional structure, namely a beta-sandwich structure with three beta strands (A, B, and E) on one side and four beta strands (C, D, F, and G) on the other side, connected by six loop regions. These loop regions are designated according to the beta-strands connected to the N- and C-terminus of each loop. Accordingly, the AB loop is located between beta strands A and B, the BC loop is located between strands B and C, the CD loop is located between beta strands C and D, the DE loop is located between beta strands D and E, the EF loop is located between beta strands E and F, and the FG loop is located between beta strands F and G. FnIII domains possess solvent exposed loops tolerant of randomization, which facilitates the generation of diverse pools of protein scaffolds capable of binding specific targets with high affinity. 

    In turn, the claims are drawn to a plurality of beta strand domains linked to a plurality of loop regions where one or more of said loop region may vary by deletion, substitution or addition in order to support nucleic acids encoding a Tn3 scaffold with sufficient structure and function. 

     The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the “CD40L-specific monomer subunit, beta strands, loop regions … where the Tn3 scaffold specific binds to different CD40L epitopes …” , 
having the specificity and functional attributes consistent with the methods comprising the claimed “limitations” are not sufficient described / recited in the claims, broadly encompassed by the claimed invention. 

      Nucleic acids encoding Tn3 scaffold comprising a CD40L-specific monomer even with sequence similarity, do not necessarily have the same antigen recognition and functional attributes.

     For example, Attwood (Science 290:471-473, 2000) (1449; #C3) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.   







     Also, the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
 
    The problem here is that the instant specification fails to provide a disclosure of which particular structural elements (e.g., nucleic acids encoding amino acid residues to define aT n3 scaffold) are required for the claimed variants to be substantially the same and retain the appropriate structural and functional properties of variants as well as showing possession of a sufficient number of species of the genera.

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       

    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.
    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  






     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed Tn3 scaffold encoding by nucleic acids, to demonstrate possession. 
   
     To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date.  Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

      A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     Therefore, there is insufficient written description for genus of nucleic acids encoding Tn3 scaffolds comprising a CD40L-specific monomer subunit broadly encompassed by the claimed invention to provide sufficient antigen recognition, structure and function to an individual epitope for the claimed invention at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

7.  No claim allowed.

8.  The prior art does not appear to teach or suggest the claimed nucleic acids encoding Tn3 scaffold comprising a CD40L-specific monomer subunit, particularly the exact structures recited in claims 124-139. 

    In turn, claims 132-139 are allowable.

    Claims 124-131 are objected to as being dependent on a rejected claim.



     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 26, 2021